This appeal relates solely to mill tract, situated in Franklin County. The purchasers of this tract paid full value and without actual notice. At the time of the purchase       (176) there was only a judgment against the executors in Franklin County. This judgment, we have seen in the discussion of the third general proposition in the opinion in the foregoing appeal, was not constructive notice, unless actual knowledge of its existence was brought home to the purchasers. The exception is overruled.
Both of these cases are remanded in order that judgments may be entered in accordance with the opinions of the Court.
Remanded.
Cited: Bunn v. Todd, 115 N.C. 142; Puryear v. Sanford, 124 N.C. 282;Bird v. Gilliam, 125 N.C. 79; Harris v. Davenport, 132 N.C. 701; Morganv. Bostic, ib., 752; Arrington v. Arrington, 142 N.C. 130; Dew v. Pyke,145 N.C. 305; Culbreth v. Hall, 159 N.C. 592; Lee v. Giles, 161 N.C. 546,548; Lamm v. Lamm, 163 N.C. 74; Lanier v. Lumber Co., 177 N.C. 205. *Page 112